EXHIBIT 99 TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC CONDENSED STATEMENT OF CONSOLIDATED INCOME (Unaudited) Twelve Months Ended June 30, 2007 (millions of dollars) Operating revenues $ 8,528 Costs and expenses: Fuel, purchased power costs and delivery fees 4,089 Operating costs 625 Depreciation and amortization 324 Selling, general and administrative expenses 575 Franchise and revenue-based taxes 125 Other income (33 ) Other deductions 20 Interest income (288 ) Interest expense and related charges 372 Total costs and expenses 5,809 Income before income taxes 2,719 Income tax expense 867 Net income $ 1,852
